Spencer, J.,
dissenting.
I cannot agree with the new approach set forth in the supplemental opinion herein, and adhere fully to our previous opinion.
The basic trouble with the supplemental opinion is the premise on which it is based, that we are dealing with a restraint on alienation of a vested estate in fee simple, and also that this case is controlled by Andrews v. Hall, 156 Neb. 817, 58 N. W. 2d 201, 42 A. L. R. 2d 1239. As set out in the previous opinion, I consider the devise to be a conditional limitation, and the fee a determinable, qualified, or base fee. There is: no reversion to the grantor. Rather, here there is a passing over of the property to the residuary trust.
Andrews v. Hall, supra, has absolutely no applicability to this case because we are concerned here with a condition of vesting. Even if it did, which I do not concede, as the concurring opinion set out, the restraint at most would be an indirect one, and there cited the general rule that an indirect restraint is invariably valid unless it violates the rule against perpetuities. Simes and Smith, The Law of Future Interests (2d Ed.), § 1116, p. 9.
This conveyance does not violate the rule against perpetuities. But even if it could be construed to do so, only a portion of the condition would be affected and the rest should be enforceable. As set out in the previous opinion, the testator gave his nephew, or his issue if the nephew did not survive, certain property in fee simple absolute. The property involved herein, however, was given only to the nephew and conditionally if, and only if, the nephew performed, although the testator did provide that if one of the nephew’s children performed, the conveyance to the nephew would be operative.
*395As noted in the previous opinion, most of the states uphold the validity of occupancy requirements or previously devised lands. Contra, there is an early case in North Carolina and a distinguishable case in Georgia. See the annotation on this point in 35 A. L. R. 2d 387.
On the question of name change, this court passed upon that point in Smith v. Smith, 64 Neb. 563, 90 N. W. 560, which I see no reason to overrule. The following from that case is pertinent herein: “That the conditions imposed are reasonable, and such as he was authorized to prescribe, is not questioned, and can not, we think, be challenged on any tenable grounds. 1 Underhill, Wills, sec. 516; 2 Jarman, Wills (Randolph & Talcott ed.), p. 579; Taylor v. Mason, supra; Webster v. Cooper, 14 How. (U. S.), 488, 500; Merrill v. Wisconsin Female College, 74 Wis., 415, 43 N. W. Rep., 104. In such a case it is the duty of the court to construe such provisions in a will, like all other contracts, with a view of carrying out the intention of the testator. St James Orphan Asylum v. Shelby, 60 Nebr., 796, 811.” See, also, Restatement, Property, § 437, p. 2547, which states that restraints designed to induce the conveyee to adopt a certain name are normally valid.
I do not agree that public policy requires the result achieved by the supplemental opinion, for the same intent embraced in the will could be effectively accomplished by a trust. However, I realize that obviously the majority of the court are trying to restrict the power of a testator to conditionally limit a conveyance, and it would do no more violence to our law if a like provision in a trust were similarly voided.
With respect to the question of public policy, as evidenced by the Uniform Property Act, as well as the discussion on the purpose and policy of that act, I call attention to the fact that it permits the creation of a possibility of reverter or a right of reentry for a period of 30 years. See section 76-2,102, R. R. .S. 1943, which reads as follows: “Neither possibilities of reverter nor *396rights of entry or reentry for breach of condition subsequent, whether heretofore or hereafter created, where the condition has not been broken shall be valid for a longer period than thirty years from the date of the creation of the condition or possibility of reverter. If such a possibility of reverter or right of entry or reentry is created to endure for a longer period than thirty years, it shall be valid for thirty years.” The statute does not prevent the creation of these future interests. Rather, it only prevents their subsequent reconveyance and limits their creation to 30 years. See section 76-299, R. R. S. 1943, and the words “hereafter reserved” or “hereafter created” in the other sections of subdivision (j).
While the intent statute, section 76-205, R. R. S. 1943, is only a rule of construction, until recently, it has been scrupulously followed in this jurisdiction. I do not feel that we should defeat the obvious intent of the testator herein by subterfuge.
Smith, J., joins in this dissent.